DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 7 and 9 – 16 in the reply filed on April 20, 2022 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "applying...a voltage to the at least one electrode ...".  There is insufficient antecedent basis for this limitation in the claim. Prior to the recitation of the aforementioned limitation, the claim establishes there is “an electrode”, i.e. a singular electrode, not necesarily to at least one electrode. It then becomes unclear whether the aformemention limitation is referencing the “an electrode” , or to unrecited electrodes. For the purposes of art rejections, the Examiner will interpret the limitation to be met by any electrode in the context of the process.
Regarding claim 2, the term “nominal pressure value” in claim 2 is a relative term which renders the claim indefinite. The term “nominal pressure value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what is the significance of the term “nominal” in a “nominal pressure value”, especially when the nominal pressure value claimed is less than at least a portion of the range of a pressure that the substrate is exposed (0.8 torr or less).  Nominal refers to a value “in name only”, implying a variation of pressure that is introduced. However, there is no indication of the level of variation that would be encompassed by a nominal value in light of the specification. Furthermore, it is unclear whether the nominal pressure value that is involved in introducing of the process gas is referring to any object associated with the method or to a specific value of the pressure that the process gas is at in the specific exposure of the substrate.  While the instant specification refers in some exemplary embodiments nominal values associated with a pressure control 112, the method does not require or invoke a pressure of introduction and does not require or invoke the processing chamber context that would comprise such a control system. For the purposes of art rejections, the Examiner interprets the requirement of a nominal value to refer to any pressure associated with the method, including an interpretation where the nominal value is a subrange of the required pressure being at or below 0.8 Torr. 
Regarding claims 3 and 4, aggravating the insufficient antecedent basis of “at least one electrode...” recited above, instant claim 3 recites “the electrode”. It is unclear which electrode is being referenced.
Regarding claim 5, the exposing steps lack sufficient antecedent basis for the clause “during formation of the first[/second] film on the substrate. While there is a selection step that defines pressures for providing  stresses in a film, there is no recited step of forming a first film and no recited step of forming a second film. It then becomes unclear where such a step would occur or be delimited within the claim as a whole. 
Regarding claim 6, it is unclear what context is met by “canceling out” as the films are not recited to be produced.
Regarding claim 7 and “8”, the claim recites a step of “subsequently exposing”. However, it is unclear what the step is subsequent to. Placing a substrate? Exposing the substrate? A substep of a recited step of parent claim 1? an unrecited step? Furthermore, claim 7 ends with an incomplete clause. A numeral 8 then appears with a clause fragment, suggesting that the fragment actually belongs to claim 7 and that the claims are misnumbered.
Regarding claim 10, there is a lack of antecedent basis for “the electrode” for the reasons stated above. 
Regarding claim 11, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “voltage is applied with a constant power over time or a constant average power over time, and the claim also recites “including as a constant average power applied by a HIPIMS power supply” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Furthermore the claim(s) contain a references to HIPIMS, which appears to reference “high-power pulsed magnetron sputtering”. As an acryonym that can mean many things at face value, it is inappropriate to place within a claim without clarification as it obfuscates clear and apparent understanding of the claim.  Appropriate correction is required.
Regarding claim 12, the claim is directed within the preamble of modulating (i.e. changing) stress in a thin film. However, the body of the claim is directed to forming a final film including distinct layers of a first film and second film that have different stress properties, which is not within the scope of modulating an extant thin film. The body of the claim is therefore non-commensurate in scope with the preamble of the claim, and it is unclear what is the intended method.
Furthermore, the claim recites an exposing act , a repeating the exposing act, another exposing act and then another step of “repeating the exposing acts”. There is a lack of antecedent basis for the second instance of “repeating the exposing act”, as it is unclear whether the “repeating the exposing acts” is meant to reference the exposing act  involving a second pressure  only or is meant to reference both the exposing act involving the first pressure and the exposing act involving the first pressure. 
Regarding claim 15, the term “90% of theoretical bulk density” in claim 15 is a relative term which renders the claim indefinite. The term “90% of theoretical bulk density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, it is unclear what substance’s theoretical bulk density is being used as the standard to determine whether the final thin film density is greater than 90% thereof. As it can be any substance, any arbitrary substance can be assessed for its theoretical bulk density for the purposes of comparison. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 3, 4, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. US 2002/0197402 A1 (hereafter “Chiang”)
Regarding claim 1, 2, 3, 4, 7, 8, 10, 11; Chiang is directed to a system for depositing films using a modulated ion-induced atomic layer deposition technique and the technique itself (Abstract). Chiang discloses a method comprising (Fig. 1; Fig 2A; [0044]): placing a substrate onto a pedestal  that is coupled to a bias voltage source [electrode coupled to a power supply, also meeting claim 10 as the electrode is separated by 0cm, therefore 5 cm or less] ([0043], [0054]); exposing the substrate to a first gaseous reactant, wherein the first gaseous reactant can be metal precursors such as tetrakis(dimethylamido)titanium (TDMAT) ([0042] – [0044]) ; exposing the substrate to a second gaseous reactant, wherein the second gaseous reactant can be a feed gas such as O2 , N2, NH3 and H2O ([0040], [0046]); and applying a negative potential bias to modulate the ion energy of a formed plasma generated during the exposure of the substrate to the second gaseous reactant ([0046]). The bias that can be applied can be a constant direct current bias or with AC/RF voltage at e.g. 400kHz ([0053]). The process pressure can be maintained in the range  of 101 to 10-4 torr, depending on the chemistry involved ([0052]). The applied wafer voltage can range between -20V to -1000V [at least 700V under the broadest reasonable interpretation of absolute values] ([0054]).  
While Chiang does not expressly disclose the pressure and voltage within the claimed ranges, Chiang does disclose overlapping ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang as applied to claims 1, 2, 3, 4, 7, 8, 10, 11 above, and further in view of Kumar et al. US 2016/0329206 A1 (hereafter “Kumar”).
Regarding claims 5, 6 and 9; Chiang does not expressly teach the steps of selecting pressures at or below 0.8 Torr that would provide types of stress in a first and second film and exposing the substrate to the process gas at the selected pressures.
	Kumar is directed to methods of forming reduced-stress dielectric films on semiconductor substrates which include depositing a first reduced-stress bilayer by depositing a main portion of thickness tm and stress level sm, and depositing a low stress portion of thickness tl and stress level sl, where sl <sm, wherein the first reduced-stress bilayer may be characterized by an overall stress level stot < 90%*(sm*tm+sl*tl)/(tm+tl) [relevant to claim 6] (Abstract).  In some embodiments, the deposited reduced-stress dielectric film may be made up of oxides, nitrides, and/or carbides of silicon ([0003]) and may be deposited by techniques such as atomic layer deposition (Fig. 6; [0034], [0076] – [0086]). The silicon oxides and nitrides may be deposited using aminosilanes as precursors [meeting claim 9] ([0079]). Kumar further discloses that the film quality and residual stress level of the layers are determined by the deposition conditions such as plasma power, process temperature, process pressure, plasma composition, reactant gas composition and concentration, and that such parameters may be be adjusted during certain sequences of cycles in a cyclic ALD process (alone or in combination) in order to effect the insertion of one or more low-stress interlayers into the deposited film stack. In principle such modulation may be done in the dose, purge, and plasma-activation/conversion steps, or in some combination of these steps ([0060]).  Kumar discloses that the resultant stress of the film is critical as most film deposition processes result in films that have compressive or tensile stresses that, if too excessive, leads to deleterious results such as blistering or buckling of the deposited film or film cracking, alongside distortion of the substrate ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chiang by selecting pressures at or below 0.8 Torr that would provide types of stress in a first and second film and exposing the substrate to the process gas at the selected pressures because Kumar teaches that such steps result in films with minimized stresses, which is advantageous to avoid deleterious effects.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Kumar.
Regarding claim 12, 14, 15, 16 the facts within Chiang disclosed and prima facie case of obviousness regarding the range of operating pressures discussed above in the rejection of claims 1, 2, 3, 4, 7, 8, 10, 11 also apply in the rejection of claim 12.
	Chiang does not expressly teach the modulation of pressure from a first pressure to a second pressure while maintaining a same power over time to produce films with different types of stress.
The facts within Kumar discussed above in the rejection of claims 5, 6 and 9 also apply in the rejection of claim 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chiang by modulation of pressure from a first pressure to a second pressure while maintaining a same power over time to produce films with different types of stress because Kumar teaches that such steps and conditions result in films with minimized stresses, which is advantageous to avoid deleterious effects. Furthermore, as the plasma power and pressure are known to affect the resultant stress, it would have been obvious to one of ordinary skill in the art to have optimized the process parameters to the claimed values as a matter of routine experimentation in order to obtain film stress characteristics that would avoid deleterious effects. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 13  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: in view of the potential interpretation that the method is one of forming a thin film comprising films with different amounts, types or combination thereof of stress, the prior art of record does not teach or reasonably suggest the method as recited in claim 13, particularly wherein a substrate is proximal to an electrode  coupled to the DC power supply of the ALD reactor such that the electrode is 5cm or less and the plasma entirely occupies the space between the electrode and the substrate, while performing the modulation of pressure from the recited first pressure to second pressure at the recited process conditions to create films with different stresses. The limitations require that the recited electrode is not an electrode acting as a bias electrode as a plasma is required to exist between the electrode and the substrate over the entire space between the electrode and substrate. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717